PER CURIAM: *
Nantu Khan appeals his conviction of destroying, concealing, and mutilating identification documents with the intent to obstruct or influence an investigation of a matter within the jurisdiction of a department of the United States. He argues that the evidence was insufficient to support his conviction.
Khan properly preserved his sufficiency claim for appellate review. See United States v. Resio-Trejo, 45 F.3d 907, 911 n. 6 (5th Cir.1995). Viewing all of the evidence in the light most favorable to the Government, a rational jury could have inferred that Khan attempted to conceal his alias information from officials investigating his immigration status by shoving documents containing his alias into the toilet of the holding cell where he was being detained. See United States v. Pruneda-Gonzalez, 953 F.2d 190, 193 (5th Cir.1992). Accordingly, Khan’s conviction is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.